Title: To James Madison from Sylvanus Bourne, 9 October 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


9 October 1801, Amsterdam. Confirms signing of the peace preliminaries between France and Great Britain; will send terms when available. Refers to his last letter where he mentioned that peace would decrease his consular fees; believes his income will be less than $500 per annum. Had suggested that consul be paid $2,000 per year and consular fees be credited against that sum. Now proposes that consul be allowed $1,000 to $1,500 from the treasury and depend on fees for the remainder, as his previous suggestion would necessitate periodic returns to Treasury Department. Stresses that consul cannot live on less than $2,000 in Amsterdam. Asks that JM’s reply, both original and duplicates, be sent in care of William Taylor of Baltimore.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.


   William Taylor was a Baltimore merchant (Francis F. Beirne, The Amiable Baltimoreans [New York, 1951], p. 222).


   A full transcription of this document has been added to the digital edition.
